 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                  CASE NO. C12-1282JLR

11                                Plaintiff,           ORDER
                   v.
12
            CITY OF SEATTLE,
13
                                  Defendant.
14

15          The court hereby APPROVES the Seattle Monitoring Team’s April 2019 invoice

16   and DIRECTS the Clerk to pay the invoice from funds presently on deposit in the registry

17   of the court regarding this case.

18          Dated this 12th day of June, 2019.

19

20                                                  A
                                                    JAMES L. ROBART
21
                                                    United States District Judge
22


     ORDER - 1
